Citation Nr: 1633531	
Decision Date: 08/24/16    Archive Date: 08/31/16

DOCKET NO.  09-21 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a left knee disorder, to include as secondary to a left ankle disorder.

2.  Entitlement to service connection for a left ankle disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

J.A. Williams, Associate Counsel 


INTRODUCTION

The Veteran had active duty service from July 1975 to July 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied service connection for "left knee cartilage arthritis."  

The Veteran provided testimony at a hearing before a Decision Review Officer (DRO) in October 2009 and at a hearing before the undersigned Acting Veterans Law Judge in October 2010.  Transcripts of both proceedings are of record.  

In a December 2010 decision, the Board remanded the Veteran's left knee claim for further development.

In August 2014, the Board denied service connection for a left knee disorder.  The Veteran subsequently appealed the August 2014 Board decision to the Court of Appeals for Veteran's Claims (CAVC).  In March 2015, the Court granted the Joint Motion for Remand (JMR) filed by representatives of both parties, vacating the Board's August 2014 decision, and remanding the claim to the Board for further proceedings consistent with the JMR.

As stated above, the June 2009 rating decision on appeal denied service connection for "left knee cartilage arthritis."  However, a review of the record shows diagnoses of both "ligamentous laxity and degenerative disk disease of the left knee."  The Board recharacterized the Veteran's left knee claim to broadly to include any left knee disability.  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009) (holding that a claimant may adequately identify the disability for which compensation benefits are sought by referring to a body part or system that is disabled, or by describing the symptoms of that disability); Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that when determining the scope of a claim, the Board must consider "the claimant description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of that claim").

In August 2015, the Board remanded the Veteran's claims for additional development and found that the issue of entitlement to service connection for a left ankle disorder has been reasonably raised by the record and is encompassed within the scope of the instant appeal as a component of the claim of entitlement to service connection for a left knee disorder.  See DeLisio v. Shinseki, 25 Vet. App. 45, 53-54 (2011).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration. 
38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

Pursuant to the Board's August 2015 remand decision, the RO sent a letter to the Veteran requesting any outstanding treatment records.  In his November 2015 response letter, the Veteran checked the box indicating that he does not have additional information to give VA to support his claims.  However, on the bottom of the letter the Veteran requested that the RO obtain all recent medical records from the VA medical center in Columbia, South Carolina.  Unfortunately, the AOJ has made no attempt to obtain such records and such records have not yet been associated with the record.  In fact, the majority of the medical records in the file are private treatment records and the most recent VA treatment records in the file are from Charleston, South Carolina and are dated in March 1987.  Because such records, if obtained, might contain information bearing on the Veteran's appeal, efforts should be made to procure them. See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain copies of records pertaining to any relevant treatment the Veteran has received at the Columbia, South Carolina VA medical center following the procedures set forth in 38 C.F.R. § 3.159.  The evidence obtained, if any, should be associated with the claims file.

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, readjudicate the issues of entitlement to service connection for a left knee and left ankle disability in light of all pertinent evidence and legal authority.  If any claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action 

must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
APRIL MADDOX
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).







